JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the order of the district court filed September 8, 2004, be affirmed. The district court’s determination that Fleming’s release would pose a danger to the community and that no conditions could be imposed that would reasonably assure the safety of the *5community is not clearly erroneous. See United States v. Smith, 79 F.3d 1208, 1211 (D.C.Cir.1996) (per curiam).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.